









TENTH AMENDMENT TO CONTINUING GUARANTY


This Tenth Amendment to Continuing Guaranty (this “Amendment”), is made and
entered into and is effective as of June 29, 2018 (the “Effective Date”),
between Fuel Tech, Inc., a Delaware corporation (the “Guarantor”), and JPMorgan
Chase Bank, N.A., for itself and each Lending Installation, including but not
limited to JPMorgan Chase Bank (China) Company Limited (including but not
limited to its Shanghai Branch, the “JPMC Chinese Affiliate”), and each of their
respective successors and assigns (individually and collectively, the "Bank").


RECITALS


(A) The Guarantor has previously executed and delivered to the Bank (in the name
of JPMorgan Chase Bank (China) Company Limited, Shanghai Branch) a Continuing
Guaranty dated as of September 14, 2007, covering the Liabilities of Beijing
Fuel Tech Environmental Technologies Co., Ltd. (the “Borrower”), which was
amended by (1) a First Amendment to Continuing Guaranty of Fuel Tech, Inc.,
dated as of September 14, 2007, between the Guarantor and the Bank effective as
of July 31, 2009; (2) a Second Amendment to Continuing Guaranty of Fuel Tech,
Inc., dated as of September 14, 2007, between the Guarantor and the Bank
effective as of June 30, 2010; (3) a Third Amendment to Continuing Guaranty of
Fuel Tech, Inc., dated as of September 14, 2007, between the Guarantor and the
Bank effective as of June 30, 2011; (4) a Fourth Amendment to Continuing
Guaranty of Fuel Tech, Inc., dated as of September 14, 2007, between the
Guarantor and the Bank effective June 29, 2012; (5) a Fifth Amendment to
Continuing Guaranty of Fuel Tech, Inc., between the Guarantor and the Bank
effective as of June 28, 2013; (6) a Sixth Amendment to Continuing Guaranty of
Fuel Tech, Inc., effective as of June 27, 2014; a (7) a Seventh Amendment to
Continuing Guaranty between the Guarantor and the Bank effective as of June 26,
2015; (8) an Eighth Amendment to Continuing Guaranty between the Guarantor and
the Bank effective as of June 24, 2016; and (9) a Ninth Amendment to Continuing
Guaranty effective as of June 16, 2017 (collectively, the “Guaranty”).


(B) Concurrently with the execution of this Amendment, the JPMC Chinese
Affiliate and the Borrower have entered into an RMB6,500,000 Credit Facility
Agreement dated June 29, 2018, under which the JPMC Chinese Affiliate has agreed
to provide to the Borrower with a certain revolving credit facility in the
original principal amount of up to RMB6,500,000 (the “Credit Facility
Agreement”), subject to the terms and conditions of the Credit Facility
Agreement.


(C) As one of the conditions to the Bank’s entering into the Credit Facility
Agreement, the
Bank has required that the Guarantor enter into this Amendment.


Therefore, the Bank and the Guarantor agree as follows:


















<{AMER_Active:16634558v1}>




--------------------------------------------------------------------------------














AGREEMENT


1. Capitalized Terms. Each term capitalized in this Amendment, including each
term capitalized in the introductory paragraph and in the above recitals, shall
have the meaning given to it in the Guaranty, unless otherwise defined in this
Amendment.


2. Amendment of Paragraph of Guaranty Captioned “Liabilities.” The paragraph of
the Guaranty captioned “Liabilities” is amended and restated to read in its
entirety as follows:


Liabilities. The term "Liabilities" means all obligations, indebtedness, and
liabilities of the Borrower to the Bank, now existing or later arising, arising
under that certain revolving credit facility being provided by the Bank to the
Borrower in the original principal amount of up to RMB[6,500,000], as described
in the Credit Facility Agreement dated as of June 29, 2018, between the JPMC
Chinese Affiliate and the Borrower (the “Credit Facility Agreement”); any
monetary obligations (including interest) incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or similar proceedings
related to the above- referenced revolving credit facility and/or the Credit
Facility Agreement, regardless of whether allowed or allowable in such
proceedings; and all renewals, extensions, modifications, increases, decreases,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing.


The Guarantor acknowledges that, without limiting the scope of the foregoing or
any other provision of this Guaranty, including any provisions in the paragraph
below captioned “Payments Generally,” the term “Liabilities” includes, but is
not limited to, any loss that the Bank may incur on account of prohibitions or
limitations that may exist under the laws or regulations of the State
Administration of Foreign Exchange (“SAFE”) or other regulatory authorities in
the Peoples Republic of China (“PRC”) regarding the conversion into RMB of U.S.
dollars that may be paid by the Guarantor to the Bank to satisfy any of the
Guarantor’s obligations under this Guaranty.


3. Notices. The Guarantor and the Bank agree that all notices to the Bank that
are required or are made in connection with the Guaranty shall hereafter be
given to the Bank at the address indicated in the paragraph of the Guaranty
captioned “Guaranty.”


4. Representations and Warranties.


(A) The Guarantor represents and warrants to the Bank that all representations
and warranties contained in the Guaranty are true and correct on and as of the
date of this Amendment as if made on the date of this Amendment.


(B) The Guarantor further represents and warrants to the Bank that, after giving
effect to this Amendment, there is no default under or violation of any of the
terms of the Guaranty or





--------------------------------------------------------------------------------








any other agreement between the Bank and the Guarantor, or any of its affiliates
or subsidiaries, and that circumstances do not exist that with the passage of
time, the giving of notice, or both, would constitute a default thereunder or a
violation thereof.


5. Counterparts. This Amendment may be executed in any number of counterparts
with the same effect as if each of the signatories had signed the same document.
All counterparts constitute one instrument.


6. Reaffirmation. Except as expressly amended by this Amendment, all terms and
conditions of the Guaranty shall remain in full force and effect.


WAIVER OF IMMUNITY. TO THE EXTENT THAT THE GUARANTOR HAS OR HEREAFTER MAY BE
ENTITLED TO CLAIM OR MAY ACQUIRE, FOR ITSELF OR ANY OF ITS ASSETS, ANY IMMUNITY
FROM SUIT, JURISDICTION OF ANY COURT, OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE) AS TO ITSELF OR ITS PROPERTY, THE
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN REGARD TO ITS OBLIGATIONS
UNDER THIS GUARANTY.


WAIVER OF SPECIAL DAMAGES. THE GUARANTOR WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER FROM THE BANK IN
ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE, OR
CONSEQUENTIAL DAMAGES.


JURY WAIVER. THE GUARANTOR AND THE BANK HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE GUARANTOR AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS
DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
FINANCING DESCRIBED HEREIN.


This Amendment is executed by each party on the date indicated below its
signature, but is effective as of the Effective Date.


Guarantor: Bank:


Fuel Tech, Inc. JPMorgan Chase Bank, N.A.


By: By:






Printed Name Title Printed Name Title


Date Signed: Date Signed:



